Citation Nr: 1739812	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-45 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

2. Entitlement to service connection for peripheral artery disease (PAD).

3. Entitlement to service connection for restless leg syndrome (RLS).

4. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to mustard gas.

5. Entitlement to an evaluation in excess of 40 percent disabling for low back syndrome with degenerative joint disease and spondylosis.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


ORDER

Entitlement to service connection for PAD is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to mustard gas is denied.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have PAD.

2. The preponderance of the evidence reflects that the Veteran's diabetes mellitus, type II, is not etiologically related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PAD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

2. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 1970 to May 1975. The Veteran also had additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma. Jurisdiction over the Veteran's case was subsequently transferred to the Louisville, Kentucky RO.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.

In May 2012 the issues on appeal were remanded by the Board for further development.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for RLS, entitlement to an evaluation in excess of 40 percent disabling for low back syndrome with degenerative joint disease and spondylosis, and entitlement TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for peripheral artery disease (PAD).

The Veteran contends that he has PAD related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has PAD that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has PAD related to his military service.

The Veteran's service treatment records (STRs) do not reflect a diagnosis of, or treatment for PAD.

The Veteran was afforded a VA medical examination in January 2013. The examiner concluded that the Veteran's claimed condition of PAD is less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that after arterial testing for peripheral arterial disease, PAD was not found.

While the Veteran has reported that his private physician, Dr. S.M., has indicated that he has PAD related to his active service; the private treatment records do not reflect treatment or a confirmed diagnosis of PAD.

 Based on the above, the Board finds service connection for PAD is not warranted.

The Board notes that the Veteran may sincerely believe that he has PAD causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of peripheral artery disease for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to mustard gas.

The Veteran contends that he has diabetes mellitus, type II, related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has diabetes mellitus, type II that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's diabetes mellitus, type II, is related to his military service.

The Veteran's STRs do not reflect a diagnosis of, or treatment for diabetes mellitus, type II.

The Veteran was afforded a VA medical examination in January 2013. The examiner concluded that the Veteran's diabetes mellitus, type II, is less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that after a careful review of the entire claims file, the Veteran was not diagnosed with diabetes mellitus prior to 2005. The examiner further noted that the Veteran's STRs reveal that he had blood and urine work on a number of occasions and all were negative for diabetes. The examiner continued to note that the Veteran STRs fail to mention any condition or symptoms in service which was either diagnostic of or suggestive of diabetes mellitus. Additionally, the examiner explained that a search at the National Library of Medicine in regard to the causal relationship between diabetes mellitus and mustard gas exposure did not reveal medical studies supporting such a relationship.

 Based on the above, the Board finds service connection for diabetes mellitus, type II is not warranted.

The Board acknowledges the Veteran's claim that his diabetes mellitus is related to exposure to mustard gas. As such, the Board has considered 38 C.F.R. § 3.316 with regard to mustard gas. However, diabetes mellitus, type II is not listed as a compensable disability following full body exposure under 38 C.F.R. § 3.316. Therefore, 38 C.F.R. § 3.316 is not for application in this instance.

The Board notes that the Veteran may sincerely believe that he has diabetes mellitus, type II causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of diabetes mellitus, type II for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



REMAND

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder

Veteran seeks entitlement to service connection for an acquired psychiatric disorder.

As noted previously, the issue was remanded in May 2012 for a medical examination and opinion. The Veteran was afforded an examination in January 2013. The examination report found that while the Veteran did not meet the criteria for PTSD, his diagnosis of depressive disorder was continued. The examiner opined that the Veteran's claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted that while the Veteran did experience significant stressors while in the military, he does not current meet the criteria for PTSD. The examiner noted that many factors contribute to the Veteran's depression to include his service-connected back pain/problems.

The Board finds that a supplemental opinion is needed here. Notably missing in the January 2013 examiner's rationale in regard to the claim for an acquired psychiatric condition is whether the Veteran's current depressive disorder was manifested during in military service. Importantly, a March 1975 Report of Medical Examination reflects the Veteran with depression, trouble sleeping, worrying due to his situation, and improper eating habits. As such, a supplemental opinion is necessary discussing the Veteran's in service complaints or treatment.

Entitlement to service connection for restless leg syndrome (RLS).

Veteran seeks entitlement to service connection for RLS.

The Veteran was afforded an examination in January 2013. The examiner opined that the Veteran's claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness. Here, the examiner noted the Veteran's STRs reflecting a history of trouble sleeping and depression. Additionally, the examiner noted the November 1970 Report of Medical History for induction purposes, in which the Veteran checked yes to having a history of leg cramps. The examiner explained that in general leg cramps may be due to a large variety of conditions. The examiner lastly noted that the Veteran's STRs did not contain a diagnosis during service.

The Board finds the January 2013 medical opinion to be inadequate. Here, the examiner merely concluded that the Veteran's RLS is not related to service simply due to a lack of in-service diagnosis. Additionally, in noting the November 1970 Report of Medical History reflecting a history of leg cramps, the examiner seems to be questioning whether the Veteran was sound upon entering active service.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016). Here, the Veteran's November 1970 induction (entrance) examination reflects normal lower extremities. As such, the Veteran must be presumed sound upon entrance.

When a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). As such, the Board finds the January 2013 opinion to be inadequate and must remand for a supplemental opinion discussing the examiner's determination, which considers the entire claims folder, to include the above noted evidence. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Entitlement to an evaluation in excess of 40 percent disabling for low back syndrome with degenerative joint disease and spondylosis.

Regrettably, another remand is necessary. The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the December 2007, January 2009, January 2010, June 2011, and January 2013VA examination reports, and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's back disability in the areas of active motion and passive motion and in weight-bearing and nonweight-bearing. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).

Entitlement to TDIU.

As the Board is remanding the Veteran's claims of service connection for an acquired psychiatric disorder, entitlement to service connection for RLS, and entitlement to an evaluation in excess of 40 percent disabling for low back syndrome with degenerative joint disease and spondylosis; and as the outcome of the appeal of this issue may bear on the outcome of the issue of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the issues on appeal are resolved. Id. Therefore, a remand of this issue is also necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion in regard to the claims to service connection for an acquired psychiatric disorder. The clinician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder, to include depressive disorder, related to, or aggravated by, his military service and

b.)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorder, namely his depressive disorder manifested during military service.

c.)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorder, namely his depressive disorder is caused or aggravated, in whole or in part, by his service connected back disability.

Any opinion should include a complete rationale. The clinician should consider the entire claims file to include the March 1975 Report of Medical Examination reflecting the Veteran with depression, trouble sleeping, worrying due to his situation, and improper eating habits.

2. Schedule the Veteran for a VA medical examination in regard to the claims to service connection for RLS. The clinician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's has RLS related to, or aggravated by, his military service and

b.)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's RLS manifested during military service.

Any opinion should include a complete rationale. The clinician should consider the entire claims file to include the March 1975 Report of Medical Examination reflecting the Veteran trouble sleeping.

3. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected low back syndrome with degenerative joint disease and spondylosis. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing. 

The examination report must confirm that all such testing has been made and reflect those testing results. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible. All opinions must be supported by a detailed rationale in a typewritten report.

4. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]


Department of Veterans Affairs


